Mr. Justice Qolcach
delivered the opinion of the court:
From the view which was presented, of the facts on the trial below, the presiding judge thought that this case might form an exception to the general rule that a sheriff is liable for the acts of his deputy. (1 Douglass, 43, n. 3. 2 Term Rep. 148. y But on a view of them, the court is unanimously of opinion that the sheriff is liable, if the property be that of the plaintiffs, for any damages which she may have sustained by the unlawful taking. (See the case of Sanderson vs. Baker & Martin, (2 Black 832, and 3 Wilson 309.)
The case ought to have been submitted to the jury, and the motion is therefore granted.
Justices Richardson, Johnson, Huger, Gantt and Nott, concurred.